[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.1

MASTER SERVICES AGREEMENT

FOR CLINICAL PHASE IIb/III DEVELOPMENT SERVICES ONLY

This Master Services Agreement for Clinical Phase IIb/III Development Services
Only (the “Agreement”) is entered into September 2, 2015 and is effective as of
September 2, 2015 (the “Effective Date”) by and between CYMABAY THERAPEUTICS,
INC., a Delaware corporation with its principal place of business at 7999
Gateway Blvd., Ste. 130, Newark, CA 94560 (“CymaBay”) and PHARMACEUTICAL
RESEARCH ASSOCIATES, INC., a Virginia corporation with its principal place of
business at 4130 ParkLake Avenue, Suite 400, Raleigh, NC 27612 (hereinafter
referred to as “CRO”).

WHEREAS, CymaBay is a biopharmaceutical company engaged in the development of
pharmaceutical products; and

WHEREAS, CRO is a contract research organization engaged in the business of
managing clinical research programs and providing clinical development services;
and

WHEREAS, CymaBay may wish to retain the services of CRO from time to time to
perform clinical development services in connection with certain clinical
research program(s) of CymaBay’s proprietary products (each, a “Project”), in
which case the terms and conditions for each such Project will be set forth in a
statement of work to be attached to this Agreement and incorporated herein by
reference (each, a “Statement of Work”); and

WHEREAS, CRO is willing to provide such services to CymaBay in accordance with
the terms and conditions of this Agreement and the attached Statements of Work.

NOW THEREFORE, for good and valuable consideration contained herein, the
exchange, receipt and sufficiency of which are hereby acknowledged, the parties
agree as follows:

1. Services.

1.1 Services to be Provided by CRO. CRO hereby agrees to provide to CymaBay the
services identified and described in the Services section of each Statement of
Work entered into by the parties in accordance with Section 1.2 (the
“Services”). CRO will perform the Services for each Project set forth in the
applicable Statement of Work in compliance with (a) this Agreement and the
applicable Statement of Work, (b) CRO’s standard operating procedures unless
otherwise specified in the applicable Statement of Work, (c) CymaBay’s
reasonable instructions, unless such instructions conflict with subclauses
(d)-(f) herein, (d) all applicable laws and regulations including, without
limitation, the Food, Drug and Cosmetic Act, as amended, Good Clinical Practices
promulgated by the United States Food and Drug Administration (“FDA”) and all
other applicable FDA regulations, (e) International Conference on Harmonisation
Harmonised Tripartite Guideline for Good Clinical Practice (“ICH-GCP”), (f) all
applicable data protection and privacy laws including, without limitation, the
Health Insurance Portability and Accountability Act of 1996 and regulations,
laws and guidelines related thereto



--------------------------------------------------------------------------------

(collectively “HIPAA”) and the Health Information Technology for Economic and
Clinical Health Act, and (g) the protocol for the Project (“Protocol”), which
will be made a part of the Statement of Work. In addition, CRO will comply with
the requirements of 21 CFR Part 11 as it pertains to any electronic data
systems. CRO will perform the Services in a professional, diligent, and timely
manner as a contract research organization in accordance with 21 C.F.R. §
312.52. CRO confirms that all of its personnel who perform Services under this
Agreement are appropriately trained and qualified to perform the Services.

1.2 Statements of Work. This Agreement allows the parties to contract Services
for multiple Projects through the issuance of different Statements of Work
without having to renegotiate the basic terms and conditions contained in this
Agreement. The parties agree that this Agreement does not impose any obligations
on either party to enter into any Statement of Work. The specific details of
each Statement of Work will be separately negotiated and specified in writing in
a form acceptable to the parties. Each Statement of Work will include, as
appropriate: (a) the scope of Services to be performed by CRO; (b) the projected
date of commencement of the Services; (c) the timeline, Budget and Payment
Schedule (each as defined in Section 2.1 below) for the Services; (d) the
deliverables to be provided by CRO; (e) the materials and documentation to be
provided by each party; and (f) the regulatory obligations of CymaBay that are
transferred to CRO with respect to the Project, as required by 21 C.F.R. §
312.52, ICH-GCP, and/or any other applicable laws and regulations. CymaBay will
not transfer any obligations under 21 C.F.R. § 312.52, ICH-GCP, and/or any other
applicable laws and regulations unless CRO provides its express written
permission, which can take the form of an executed Statement of Work containing
the provisions to be transferred. A Statement of Work must be executed by both
parties before CRO commences work under the Statement of Work, unless the
parties otherwise agree in writing. Each executed Statement of Work will be
attached to and deemed an integral part of this Agreement. The Statement of Work
and this Agreement will constitute the entire agreement for the applicable
Project. To the extent any terms set forth in a Statement of Work conflict with
the terms set forth in this Agreement, the terms of this Agreement will control
unless otherwise expressly set forth in the Statement of Work. The parties agree
that no general terms and conditions in whatever form, including but not limited
to standard terms that may appear on any quotations, orders, invoices, or other
such documents, used by either party in the course of this Agreement or any
Statement of Work will have any legal effect upon the parties.

1.3 Changes in Scope. Modifications and amendments to each Statement of Work are
subject to a written agreement between the parties (a “Change Order”). If a
party requests any changes to the scope of the Services for a particular Project
from those set forth in the applicable Statement of Work, it will notify the
other party in writing of such changes, including without limitation, any
changes resulting from amendments to the applicable Protocol. Within [*] of its
receipt of such request, CRO will prepare a written change notification
containing an estimate of the increase or decrease in the Budget and/or timeline
resulting from such changes. [*] Once a Change Order is fully executed by all
parties, such Change Order will constitute an amendment to the applicable
Statement of Work and the Services will thereafter constitute those Services set
forth in the Statement of Work as amended by the Change Order. CRO will not be
reimbursed for Pass-Through Costs (as defined in Section 2.1) or compensated for
work performed outside the scope of the applicable Statement of Work unless such
Services and the costs for such Services are reflected in a Change Order signed
by both parties or are provided for in a change notification described in this
Section and approved by CymaBay prior to CRO commencing such additional work or
incurring such expenses. The parties will use diligent efforts to have the
Change Order signed by both parties or to have a written change notification

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

2



--------------------------------------------------------------------------------

approved by their respective authorized representatives prior to CRO commencing
such additional work or incurring such expenses, although the parties recognize
that there may be circumstances where this is not possible. In the event that
CymaBay requires out-of-scope work to commence immediately, CymaBay will provide
CRO with authorization to begin services via e-mail while the change
notification or Change Order is in process. The cost of such work will be
consistent with the agreed-upon Budget of the applicable Statement of Work and
the parties agree to work in good faith to promptly execute each Change Order.
Notwithstanding anything herein to the contrary, to the extent that any changes
to the scope of Services requested by CymaBay consist of a reduction in the
Services to be performed for a particular Project, CRO will immediately cease
performing such Services at CymaBay’s request (unless subject safety would be at
risk, in which case CRO will cease performing such Services as soon as
practicable) and the parties will negotiate in good faith a reduction to the
budget and a change notification or Change Order, as appropriate, reflecting
such change as soon as practicable. [*]

1.4 Investigator Agreements. [*]

1.5 Equipment. Unless otherwise specified in the applicable Statement of Work,
if a Statement of Work provides for CRO, either on its own or through a third
party vendor, to loan equipment including, without limitation, echocardiogram
machines (“Equipment”), to clinical trial sites for use by such sites in
connection with performing a clinical trial sponsored by CymaBay, title to all
such Equipment will not be transferred to the clinical trial sites. Such
Equipment will be provided in accordance with the specifications of the
Statement of Work. CRO will endeavor to provide or will cause a third party to
provide Equipment that is in good working order; if Equipment provided by CRO or
a third party vendor arranged by CRO is not in good working order, CRO will work
with the vendor to repair such Equipment or replace such Equipment with
Equipment that is in good working order as soon as practicable. In the event
that any Equipment is damaged or defective for any reason other than due to the
acts or omissions of the personnel at the clinical trial sites, CRO will work
with the clinical trial sites to have such Equipment repaired or obtain
replacement equipment as soon as practicable.

1.6 Disclosures to Certain Committees. With respect to any committee of which
CRO or any of CRO’s Affiliates, employees, agents or representatives that
directly perform Services hereunder is a member and such committee sets drug
formularies, and/or develops clinical practice guidelines (“Committee”), CRO and
its Affiliates, employees, agents or representatives, as applicable, promptly
will inform such Committee of the existence of this Agreement and the nature of
the Services provided under this Agreement in accordance with the policies and
procedures of such Committee. For purposes of this Agreement, an “Affiliate” is
any entity that is controlled by, controls, or is under common control with the
applicable party, with the word “control” (including, with correlative meaning,
the terms “controlled by” or “under common control with”) meaning the actual
power, either directly or indirectly through one or more intermediaries, to
direct the management and policies of such entity, whether by the ownership of
at least fifty percent (50%) of the voting stock of such entity, or by contract
or otherwise.

2. Compensation and Payment.

2.1 Charges for Services. CymaBay will pay CRO for all Services performed under
this Agreement and a particular Statement of Work in accordance with the budget
and payment schedule for such Services set forth in such Statement of Work (the
“Budget” and “Payment Schedule”, respectively). Unless otherwise specified in a
Statement of Work, the Budget for

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

3



--------------------------------------------------------------------------------

each Project will specify the labor fees payable for the performance of the
Services (the “Direct Fees”), and the Payment Schedule will specify whether
payments for Direct Fees will become due upon achievement of milestones or
otherwise. [*] In addition, the Budget for each Project will include an itemized
breakdown of the estimated out-of-pocket expenses that will be incurred by CRO
in connection with the performance of Services for such Project including,
without limitation, travel expenses, shipping and postage costs, copying and
printing fees, copyright fees, third party drug storage and distribution fees,
required Investigational Review Board or similar board or committee fees, and
other pass-through expenses reasonably expected to be incurred in connection
with performing the Services and in compliance with CRO’s travel policy provided
to CymaBay prior to the Effective Date, (collectively, the “Pass-Through Costs”)
and any grants or fees to be paid on CymaBay’s behalf to investigators and
investigator sites in accordance with Section 1.4 (“Investigator Grants”).
CymaBay will reimburse CRO for all Pass-Through Costs incurred in accordance
with the Budget, provided that CRO provides to CymaBay [*]. [*] CRO will submit
to CymaBayquarterly invoices in advance for estimated amounts to be paid to
Investigators to be incurred in the upcoming quarter to ensure that adequate
funds are available to pay such expenses. [*] Within [*] after the completion of
the Services under a Statement of Work, CRO will provide to CymaBay a written,
detailed accounting and reconciliation of Direct Fees, Pass-Through Costs,
Investigator Grants, advance payments (if any), and other payments made by
CymaBay, together with a final invoice for Services under the Statement of Work
and a payment for any amounts that are to be refunded to CymaBay.

2.2 Rejected Work. CymaBay will have the right to reject work or deliverables
that do not meet the specifications of the Statement of Work or that are
incomplete or contain errors (such work, “Rejected Work”). CymaBay will notify
CRO in writing of all Rejected Work and the reasons why CymaBay is rejecting
such work promptly after CymaBay becomes aware of such Rejected Work, but in no
case greater than [*] after becoming aware. Notwithstanding the foregoing,
CymaBay will pay for the portions of the Services that conform to the Statement
of Work and the requirements of this Agreement within [*] of receipt of the
invoice. [*]

2.3 Monthly Reports and Invoices. Except as otherwise expressly provided in a
Statement of Work, CRO will submit to CymaBay on a monthly basis for each
Project, based on the Payment Schedule, a detailed summary report describing the
Services performed on such Project during the prior month, the Direct Fees due
for such Services, all Pass-Through Costs paid by CRO during the prior month,
and any related pre-approved expenses incurred by CRO during the prior month
(such report, the “Monthly Report”). Each Monthly Report provided by CRO will
include details as agreed upon by the parties in each Statement of Work. For
payments that become due upon the achievement of milestones, CRO will submit a
written invoice to CymaBay for the applicable payment amount upon successful
completion of each milestone. [*] Payment terms will be [*] after CymaBay’s
receipt of each due and undisputed invoice; [*].

All checks will be made payable as specified in the Statement of Work, or, in
the absence of any specification in the Statement of Work to:

Payments to PRA shall be made to:

Pharmaceutical Research Associates, Inc.

P.O. Box 200072

Dallas, TX 75320-0072

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

4



--------------------------------------------------------------------------------

Payments via overnight mail shall be made to:

Pharmaceutical Research Associates, Inc.

MAC# T5399-01X

2975 Regent Blvd.

Irving, TX 75063-3140

(213) 833-3803

Payments via wire transfer shall be made to:

Pharmaceutical Research Associates, Inc.

San Francisco, CA

Account No: [*]

ABA No: [*]

Account Name: Pharmaceutical Research Associates, Inc.

Tax ID #: 54-1204111

[*]

For clarity, unless otherwise approved by CymaBay in writing (including e-mail
approval), CymaBay will not be obligated to make any payments for Services that
are in excess of the amounts for such Services set forth in the Budget and
Payment Schedule of the applicable Statements of Work. Pass-Through Costs that
are not invoiced within [*] from the date such Pass-Through Costs are incurred
by CRO will not be paid by CymaBay.

2.4 Disputed Invoices. CymaBay will notify CRO within [*] of its receipt of an
invoice submitted under Section 2.3 if it disputes such invoice or any portion
thereof and the reason for the dispute. If any portion of an invoice is
undisputed, then CymaBay shall pay the undisputed amounts according to the
payment terms. CymaBay and CRO shall work collaboratively using good faith
efforts to resolve the disputed figures. While the parties work to resolve
good-faith disputes under this Section, neither party will be deemed to be in
breach of the Agreement.

2.5 Exchange Rate. The parties acknowledge and agree that all amounts set forth
in each Statement of Work will be [*]. The Parties agree that neither should
receive a material benefit or detriment from currency exchange rate fluctuation
between the currencies in which costs are incurred, and the currencies used for
pricing or invoicing and payment.

For Direct Fees- [*].

Expenses- [*]

2.6 Taxes. All fees for Direct Fees, Pass-Through Expenses, and Investigator
Grants are exclusive of Value Added Tax (VAT) (including non-refundable VAT),
local taxes, and social taxes, which CymaBay will pay when applicable. Each
party shall be separately responsible for payment of its federal, state and
local income taxes. CRO shall be responsible for invoicing CymaBay, for and
CymaBay shall be responsible for remitting to CRO, and CRO shall be responsible
for remitting to the taxing authority, all sales or use taxes and goods and
services taxes, including VAT, imposed on account of a transaction made under a
Statement of Work. CRO shall notify CymaBay within a reasonable time upon
becoming aware that any sales or use tax or goods and services taxes are
applicable to any of the fees payable or expenses reimbursable

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

5



--------------------------------------------------------------------------------

under this Agreement, and the parties shall cooperate in good faith and in a
lawful manner to minimize such taxes. If sales or use tax or goods and services
taxes are applicable to any of the fees payable or expenses reimbursable under
this Agreement all such taxes shall be separately itemized on the related
invoices and promptly remitted by CRO to the taxing authority. If requested by
either party, such party shall deliver to the other official documentation for
any such taxes paid by such party. If CRO performs Services for a particular
Project and a goods and services tax such as VAT in European countries or
similar taxes in other countries are levied on Pass-Through Costs made by CRO on
CymaBay’s behalf, CRO will initially pay such taxes on behalf of CymaBay and
will use diligent efforts to recover all amounts paid for such taxes from the
applicable authorities where legal remedies exist. All amounts paid by CRO for
such taxes that are subsequently recovered by CRO will, at CymaBay’s option, be
refunded to CymaBay or credited against charges for Services performed or
Pass-Through Costs incurred by CRO under a Statement of Work until such amounts
have been fully credited.

2.7 Audits of Financial Records. CRO will keep complete, true, and accurate
books of account and records in connection with the Services in sufficient
detail to permit accurate determination of all figures necessary for CymaBay to
verify the amounts that CymaBay has paid CRO for the performance of such
Services and pass-through expenses incurred for a Project. CymaBay and/or an
independent accounting firm appointed by CymaBay [*] will have the option to
audit the expense documentation with respect to a particular Statement of Work
during [*], for a period of [*] following the expiration or termination of the
Statement of Work in order to determine the accuracy of the invoices provided to
CymaBay by CRO. CRO will [*]. Audits conducted under this Section 2.8 will be at
the expense of CymaBay, unless the amount determined to be overpaid by CymaBay
exceeds [*], whereupon CRO will bear the fees and expenses reasonably incurred
by CymaBay in connection with performing such audit, with such fees and expenses
not to exceed the amount of the overpayment at issue. If an audit reveals that
CymaBay has overpaid, CRO will reimburse CymaBay for the overpaid amount within
[*] after the conclusion of the audit.

2.8 Compensation. The parties agree that the amount of compensation payable to
CRO for the performance of Services reflects the fair market value of the
Services being performed. The parties acknowledge and confirm that CRO has been
selected to participate in the Services because of its experience in the
relevant subject matter and not, in any way, as an inducement to, or in return
for prescribing, purchasing, using, recommending preferential formulary status,
or dispensing any product of CymaBay or any of its Affiliates. The parties agree
that the payments provided under this Agreement are consistent with arm’s length
transactions, and are not in exchange for any agreement by CRO to prescribe, use
or recommend the prescription or use of any product of CymaBay or CymaBay’s
Affiliates.

3. Term and Termination.

3.1 Term. The term of this Agreement will commence on the Effective Date and
will remain in effect for five (5) years or until terminated as provided in this
Section 3, whichever is earlier; provided, however, that if upon expiration of
this Agreement there is an ongoing Statement of Work, this Agreement shall
remain in full force as it relates to the Statement of Work in place and shall
terminate immediately with the expiration or termination of said Statement of
Work unless extended prior to such time. Each Statement of Work will be
effective upon the effective date indicated in the Statement of Work and will
expire upon the completion of Services to be provided thereunder, unless earlier
terminated in accordance with this Section 3.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

6



--------------------------------------------------------------------------------

3.2 Termination by CymaBay. CymaBay may terminate this Agreement or any
individual Statement of Work for any reason upon thirty (30) days’ prior written
notice to CRO.

3.3 Termination for Material Breach. Either party may terminate this Agreement
or a Statement of Work if the other party materially breaches the terms of this
Agreement or of such Statement of Work and such breaching party fails to cure
the breach within thirty (30) days after receipt of written notice from the
non-breaching party specifying the nature of such breach.

3.4 Termination for Bankruptcy. Either party may terminate this Agreement or any
Statement of Work immediately upon written notice to the other party, if the
other party: (i) files a petition for bankruptcy or has an involuntary
bankruptcy petition filed against it that is not dismissed [*]; (ii) is adjudged
as bankrupt; (iii) becomes insolvent; (iv) has a receiver, trustee, conservator
or liquidator appointed for all or a substantial part of its assets; (v) ceases
to do business; (vi) commences any dissolution, liquidation or winding up; or
(vii) makes an assignment of all or substantially all of its assets for the
benefit of its creditors.

3.5 Effect of Termination. The termination of this Agreement by either party
will automatically terminate all Statements of Work, unless otherwise agreed in
writing. However in the event of expiration of this Agreement, any outstanding
Statement of Work will continue until completion of the Services described in
such Statement of Work or appropriate termination of the Statement of Work. Upon
the receipt or provision of a notice of termination of this Agreement or a
Statement of Work, CRO will not undertake further work, incur additional
expenses, or enter into further commitments with regard to this Agreement or the
applicable Statement of Work except as may be otherwise requested by CymaBay.
CRO will cooperate with CymaBay to provide for an orderly wind-down and/or
transition of the Services provided by CRO hereunder in accordance with a
wind-down plan mutually agreed to by the parties, at CymaBay’s expense. Upon
termination of any Statements of Work or this Agreement, CymaBay will pay CRO
for all Direct Fees for Services performed in accordance with the provisions of
this Agreement and the applicable Statements of Work, and Pass-Through Costs
incurred through the termination date as calculated in accordance with the
provisions of this Agreement and the Budget in the applicable Statements of
Work, as well as all reasonably incurred expenses associated with winding down
the Services in accordance with a wind-down plan mutually agreed to by the
parties; provided, however, that CRO has used commercially reasonable efforts to
cancel or otherwise limit such Services and Pass-Through Costs as of the date on
which it receives or provides notice of termination, as applicable. In addition,
CymaBay will reimburse CRO for all reasonable, future non-cancelable obligations
to third parties for Pass-Through Costs to be incurred in accordance with the
Budget for the applicable Statements of Work (where such obligations were
created as a result of a Project being authorized by the CymaBay); provided,
however, that CRO has used commercially reasonable efforts to cancel or reduce
the amount of such third party obligations. No later than [*] after the date of
termination of a Statement of Work or this Agreement, CRO will submit to CymaBay
an itemized accounting of Services performed for the applicable Project, the
Pass-Through Costs incurred as calculated in accordance with the provisions of
this Agreement and the Budget in the applicable Statement of Work, the amount of
any non-cancellable obligations to third parties for Pass-Through Costs that
were to be incurred by CRO in accordance with the Budget for such terminated
Statement of Work, and the amount of payments received from CymaBay in order to
determine the amount of the balance owed by, or the overpayment to be refunded
to, CymaBay. Any balance owed by CymaBay will be paid within [*] of receipt of
such an itemized accounting. Any amounts to be refunded to CymaBay will be
refunded to CymaBay at the time that CRO provides to CymaBay the itemized
accounting, which will be no later than [*] after the date of termination of a
Statement of Work or this Agreement.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

7



--------------------------------------------------------------------------------

3.6 Provisions Surviving Termination. The obligations of the parties contained
in Sections 1.6, 1.7, 2, 3.5, 3.6, , 5, 6, 8, 9, 10.2, 10.3, 10.4, 11.2, 11.4,
11.5, 11.6, 11.7, 11.9, 11.12, and 11.4 hereof will survive termination of this
Agreement.

4. Personnel.

The Services with respect to each Project will be performed by CRO under the
direction of the person identified as the Project Manager in the applicable
Statements of Work. In addition, the Statements of Work may identify other key
personnel performing Services on behalf of CRO with respect to a Project (“Key
Personnel”). [*]

5. Confidentiality.

5.1 Confidential Information. Subject to the limitations set forth in
Section 5.3, all information in whatever form maintained, including, without
limitation, oral, written, electronic, or other form, that (a) is provided by or
on behalf of CymaBay to CRO relating to a Project or a potential Project, (b) is
developed, generated, or obtained by or on behalf of CRO as a result of
performing Services under this Agreement, including, without limitation,
Inventions (as defined in Section 6.2), or (c) was previously disclosed to CRO
by or on behalf of CymaBay and constitutes CymaBay Confidential Information (as
such term is defined in the Letter Agreement entered into by and between CRO and
CymaBay effective July 14, 2015 (the “Letter Agreement”)) pursuant to the Letter
Agreement will, in each case, be deemed to be “CymaBay Confidential
Information”. Subject to the limitations set forth in Section 5.3, (i) CRO’s
proposals, pricing, or quotations (except to the extent that any of the
foregoing incorporate CymaBay Confidential Information) and standard operating
procedures disclosed to CymaBay by CRO, (ii) all other information disclosed to
CymaBay by CRO that is or has been previously independently developed by CRO and
that a reasonable person would understand was confidential at the time of
disclosure, or (iii) all information that was previously disclosed to CymaBay by
or on behalf of CRO and constitutes CRO Confidential Information (as such term
is defined in the Letter Agreement) pursuant to the Letter Agreement, will be
deemed to be “CRO Confidential Information”. CymaBay Confidential Information
and CRO Confidential Information may be referred to herein individually and
collectively as “Confidential Information”. For purposes of this Agreement, each
party is the “Disclosing Party” with respect to its own Confidential
Information, and a “Receiving Party” with respect to the Confidential
Information of the other party.

5.2 Use and Non-Disclosure of Confidential Information. The Receiving Party
will: (a) use the Disclosing Party’s Confidential Information solely for the
purposes contemplated by this Agreement and for no other purpose without the
prior written consent of the Disclosing Party; (b) not disclose the Disclosing
Party’s Confidential Information to any third party without first obtaining the
written consent of the Disclosing Party; and (c) protect the confidentiality of
the Disclosing Party’s Confidential Information with at least the same degree of
care used to protect its own confidential and/or proprietary information from
unauthorized use or disclosure, but in no event with less than reasonable care.
The Receiving Party will be permitted to furnish and otherwise disclose the
other party’s Confidential Information to those of its directors, officers,
Affiliates, employees, agents, contractors, permitted assignees and agents who
need to know such Confidential Information in connection with the performance of
the Services or to

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

8



--------------------------------------------------------------------------------

accomplish the purposes of this Agreement, which purposes include, in the case
of CymaBay, developing and seeking regulatory approval for its proprietary drugs
that are the subject of any Services, provided that such personnel are bound by
obligations of confidentiality and non-use with respect to such Confidential
Information that are no less protective than those provided herein. In addition,
CymaBay may disclose CRO Confidential Information to its actual and potential
corporate partners, licensors, licensees, external advisors and bona fide
investors as necessary, provided that such recipients are bound by obligations
of confidentiality and non-use with respect to such Confidential Information
that are substantially similar to those provided herein [*]. [*] is [*] in
connection with [*], and [*]. If the Receiving Party discloses the Disclosing
Party’s Confidential Information to a third party with the Disclosing Party’s
permission as permitted herein, the Receiving Party will ensure that all
Confidential Information disclosed to such third party is identified as
confidential at the time of disclosure. The Receiving Party will cause all
individuals and entities that receive the Disclosing Party’s Confidential
Information from the Receiving Party to comply with the Receiving Party’s
obligations of confidentiality and non-use under this Section 5.2. Any breach by
such individuals or entities of any of the Receiving Party’s obligations
hereunder will be deemed a breach by the Receiving Party, and the Disclosing
Party may proceed directly against the Receiving Party for such breach without
any obligation to proceed against such individuals or entities.

5.3 Exceptions to Confidential Information. The obligations of confidentiality
set forth in Section 5.2 will not apply to that part of the Disclosing Party’s
Confidential Information that the Receiving Party is able to demonstrate by
competent proof:

 

  (a) was already known to the Receiving Party, other than under an obligation
of confidentiality, at the time of disclosure by the Disclosing Party;

 

  (b) was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

 

  (c) later became part of the public domain through no act or omission of the
Receiving Party; or

 

  (d) was disclosed to the Receiving Party without obligations of
confidentiality with respect thereto, by a third party who had no obligation to
the Disclosing Party not to disclose such information to others without
restriction.

Confidential Information will not be deemed to be in the public domain merely
because any part of the information is embodied in general disclosures or
because individual features, components or combinations of the information are
known or become known to the public.

5.4 Disclosure Required by Law. The Receiving Party may disclose the Disclosing
Party’s Confidential Information without violating the obligations of this
Agreement to the extent that such disclosure is (a) required by a valid order of
a court or other governmental body having jurisdiction, (b) required by
applicable law or regulation, (c) necessary for filings with regulatory or
governmental agencies including, without limitation, the U.S. Securities &
Exchange Commission and the FDA, or (d) made in connection with prosecuting,
defending, or providing testimony in litigation, provided that the Receiving
Party provides the Disclosing Party with reasonable prior written notice of such
disclosure if practicable, and at the Disclosing Party’s request and expense
assists the Disclosing Party in obtaining a protective order or other
appropriate remedy preventing or limiting the disclosure and/or requiring that
the Disclosing

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

9



--------------------------------------------------------------------------------

Party’s Confidential Information so disclosed be used only for the purposes for
which the law or regulation requires, for which the order was issued, for the
applicable regulatory or governmental filing, or for the applicable litigation.

5.5. Return of Confidential Information. At the Disclosing Party’s request, the
Receiving Party will return all Confidential Information provided by the
Disclosing Party in documentary form, or, at the Disclosing Party’s request,
destroy all or such parts of the Disclosing Party’s Confidential Information as
the Disclosing Party will direct, including any copies thereof made by the
Receiving Party. Notwithstanding the foregoing, the Receiving Party may retain
one copy of the Disclosing Party’s Confidential Information in its secure files
solely for archival purposes and to meet its obligations under this Agreement
and applicable laws and regulations, subject to the ongoing obligation to
maintain the confidentiality of such information.

5.6 Remedy. Each party acknowledges that disclosure or distribution of the
other’s Confidential Information or use of the information contrary to the terms
of this Agreement may cause irreparable harm for which damages at law may not be
an adequate remedy. Accordingly, the Disclosing Party hereunder may seek to
enforce the provisions of this Agreement prohibiting disclosure or distribution
of its Confidential Information or use thereof contrary to the provisions hereof
in a court of competent jurisdiction, in addition to any and all other remedies
available at law or in equity.

5.7 Privacy Laws. CRO confirms that: (i) all individually identifiable data of
clinical trial subjects obtained from CRO in the course of providing Services
will be handled in accordance with all applicable privacy laws, rules and
regulations, and used and disclosed only for the purpose of the Project as
outlined in the Protocol or to the extent permitted by authorizations/informed
consents obtained from such subjects; (ii) it has technical and organizational
measures in place and will maintain such measures to prevent unauthorized or
unlawful processing, accidental loss or destruction of, or damage to such data;
and (iii) it will securely store all Study data and records, including any case
report forms (“CRFs”) and source documents that identify or link a clinical
trial subject to a CRF.

6. Intellectual Property.

6.1 No License. Each party agrees that neither party transfers to the other
party by operation of this Agreement any patent right, copyright right,
trademark right or other intellectual property right of such party, except as
may be specifically provided herein.

6.2 CymaBay Property. CRO will promptly disclose to CymaBay all improvements,
inventions, formulae, processes, techniques, work product, know-how and data,
whether or not patentable, that are generated, conceived, discovered or reduced
to practice by CRO, its Affiliates, or their respective employees, agents, or
subcontractors, whether solely or jointly with other (including CymaBay) arising
out of the performance of the Services under this Agreement that: [*]
(collectively, “Inventions”). All Inventions and all deliverables will be the
sole and exclusive property of CymaBay and will be CymaBay Confidential
Information; provided, however, that the term “Inventions” does not include CRO
Property (as such term is defined in Section 6.3). CRO hereby assigns and
transfers to CymaBay all of CRO’s right, title and interest in any and all
Inventions. CRO will, and will cause its Affiliates and any individual or entity
that performed any Services on its behalf hereunder to, take, at CymaBay’s
request and expense, all further acts reasonably required to convey full title
in the Inventions to CymaBay and for CymaBay to apply for, secure, and maintain
patent or other proprietary protection of such Inventions.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

10



--------------------------------------------------------------------------------

6.3 CRO Property. “CRO Property” means [*]. All CRO Property is the sole and
exclusive property of CRO, and will be CRO Confidential Information.
Notwithstanding the foregoing, if CRO incorporates any CRO Property into any
Project data or any other deliverable provided to CymaBay under a Statement of
Work, CymaBay will have the right to use, and to grant others the right to use,
such CRO Property solely in connection with its use and distribution of the
deliverables.

7. Representations and Warranties.

7.1 Mutual Representations and Warranties. (a) Each of the parties represents
and warrants to the other that: (i) it is a corporation duly incorporated,
validly existing and in good standing; (ii) it has taken all necessary actions
on its part to authorize the execution, delivery and performance of the
obligations undertaken in this Agreement, and that no other corporate actions
are necessary with respect thereto; (iii) it is not a party to any agreement or
understanding and knows of no law or regulation that would prohibit it from
entering into and performing this Agreement; (iv) when executed and delivered by
it, this Agreement will constitute a legal, valid and binding obligation of it,
enforceable against it in accordance with this Agreement’s terms;
(v) performance of its obligations hereunder will not infringe or violate the
rights of any third party including but not limited to property, contractual,
employment, trademark, trade secrets, copyright, patent, proprietary information
and non-disclosure rights; and (vi) it is duly licensed, authorized or qualified
to do business and is in good standing in every jurisdiction in which a license,
authorization or qualification is required for it to perform its obligations
under this Agreement.

(b) Each of the parties represents and warrants to the other that it will comply
with all applicable laws and regulations including, without limitation, the
Food, Drug and Cosmetic Act, as amended; Good Clinical Practices promulgated by
the FDA and all other applicable FDA regulations including but not limited to
the regulations set forth in 21 CFR Parts 11, 50, 54, 56 and 312; International
Conference on Harmonisation Harmonised Tripartite Guideline for Good Clinical
Practice (“ICH-GCP”); all applicable data protection and privacy laws; the
Clinical Trials Directive (Directive 2001/20/EC of 4th April 2001) and the Data
Protection Directive (Directive 95/46/EC of 24th October 1995) and the
respective implementing legislation; Commission Directive 2005/28/EC of 8 April
2005 laying down principles and detailed guidelines for good clinical practice
as regards investigational medicinal products for human use; all bribery, fraud,
kickback, or other similar anti-corruption law or regulation of any relevant
country, including the UK Bribery Act 2010 and the US Foreign Corrupt Practices
Act of 1977 and the Federal Anti-Kickback Statute, laws and regulations
pertaining to the use, dissemination and disclosure of individually identifiable
patient information, to the extent such laws and regulations apply to the
parties, including but not limited to the Directive 95/46/EC of the European
Parliament and of the Council of 24 October 1995, and the Declaration of
Helsinki of the 41st World Medical Assembly, South Africa 1996 as amended.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

11



--------------------------------------------------------------------------------

7.2 Representations and Warranties of CRO. CRO hereby represents and warrants as
follows:

(a) the terms of this Agreement are not inconsistent with its other contractual
arrangements, and it will not enter into any other agreements which would
interfere with or prevent performance of the obligations described herein;

(b) it will perform its obligations hereunder in accordance with the current
industry standards, the terms of this Agreement and any Statement of Work issued
hereunder;

(c) All of its Affiliates, employees, agents, or representatives that perform
Services possess valid and effective licenses, certificates or other applicable
permits from all governmental regulatory authorities (“Regulatory Authorities”)
that are legally required for conducting the Services, and they do not have
knowledge that any Regulatory Authority is in the process of actually limiting,
suspending, modifying or revoking any such applicable license, certificate or
permit. If any such license, certificate or permit is suspended or revoked
during the term of this Agreement, CRO will immediately notify CymaBay in
writing;

(d) each employee of CRO that will perform any Services has executed an
agreement with, or otherwise has legal obligations to, CRO providing that all
inventions conceived or reduced to practice while providing services for CRO
will be owned by CRO, and that all confidential information of CRO and of CRO’s
customers will be maintained in confidence and not used or disclosed to third
parties except as agreed in advance in writing;

(e) neither CRO nor any of its Affiliates, employees, contractors or
representatives that perform Services hereunder: (1) has ever been debarred or
convicted of a crime for which a person or entity can be debarred under 21
U.S.C. § 335a; (2) has ever been excluded by the Office of Inspector General
(“OIG”) or other government entity; or (3) to CRO’s knowledge, is currently or
is threatened to be under investigation by any regulatory authority that could
lead to that party becoming a debarred person or entity as defined by 21 U.S.C.
§ 335 (a) or (b) or excluded by the OIG or other government entity under any
other applicable laws or regulations. If, during the term of this Agreement, CRO
or any of its Affiliates, employees, contractors or representatives that perform
Services is or becomes the subject of a proceeding that could lead to debarment
or exclusion of that party, CRO will immediately notify CymaBay in writing and
CymaBay will have the right to immediately terminate this Agreement and any
ongoing Statements of Work upon written notice. CRO agrees to provide written
certification to CymaBay that it has not used the services of any debarred or
excluded person or entity in any capacity to perform Services if such
certification is requested by CymaBay in connection with any certification
regarding debarment or exclusion that CymaBay may make to the FDA or any other
Regulatory Authority in connection with an investigational drug that was the
subject of a Project; and

(f) neither it nor any of its Affiliates, employees, agents or representatives
that perform Services will pay any fees to a physician for the referral of
clinical trial subjects.

7.3 CymaBay Acknowledgement and Representations/Warranties: [*] Furthermore,
CymaBay represents and warrants:

(a) that it has the right, title and interest in the investigational drug which
is the subject of research covered by this Agreement or any Statement of Work
(whether such right, title and interest is held solely by CymaBay or jointly
with others) and that it has the legal right, authority and power to sponsor any
clinical trial which is the subject of a Statement of Work issued hereunder;

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

12



--------------------------------------------------------------------------------

(b) that for any software application, dictionary, computer system or program
that CymaBay specifically requires CRO to use in the performance of Services
that is not standard in the CRO industry, and for which CRO informs CymaBay that
it does not hold a license at the commencement of this Agreement or the relevant
Statement of Work, CymaBay will have acquired and will maintain current and
valid licenses which are necessary for the use of such applications or programs,
and CRO’s use of such applications or programs for the performance of Services
in accordance with this Agreement and any specifications or restrictions of
which CRO is notified will not subject CRO to any liability for such use. CRO
will use any such applications, dictionaries, systems or programs solely for the
performance of Services. With respect to proprietary dictionaries such as [*],
if CymaBay does not currently have such licenses, it represents and warrants
that such licenses will be in place prior to CRO’s delivery of data which is
coded using these dictionaries. CRO will not be liable to CymaBay for use of
data coded without proper licensing, and CymaBay will hold CRO harmless in these
occasions; and

(c) that study drugs used in a Study that is provided by or on behalf of CymaBay
will be manufactured, packaged, labeled, and shipped in accordance with all
applicable laws, rules, and regulations, including, without limitation,
applicable current Good Manufacturing Practices (“cGMPs”) as such cGMPs may be
adopted in any nations in which such study drugs are imported or manufactured,
as applicable

7.4 Disclaimer of Warranties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER CYMABAY NOR CRO MAKES ANY REPRESENTATIONS OR EXTENDS ANY
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING ANY EXPRESS OR
IMPLIED WARRANTIES OF MERCHANTABILITY, TITLE OR FITNESS FOR A PARTICULAR
PURPOSE. BOTH PARTIES UNDERSTAND AND AGREE THAT ALL DRUGS THAT ARE THE SUBJECT
OF PROJECTS ARE EXPERIMENTAL IN NATURE.

8. Publication.

CRO may not publish any articles or make any presentations relating to the
Services provided to CymaBay hereunder with respect to a Project or referring to
data, information or materials generated as part of the Services without the
prior written consent of CymaBay.

9. Indemnification.

9.1 CymaBay Indemnity. CymaBay will indemnify, defend and hold harmless CRO and
its employees, Affiliates, directors, officers, CRO Selected Subcontractors (as
defined in Section 11.8), permitted subcontractors and agents (collectively, the
“CRO Indemnitees”) from and against any and all damages, liabilities, losses,
costs and expenses of any kind or nature whatsoever, including, without
limitation, reasonable attorney’s fees, expert witness and court costs
(collectively, “Losses”), incurred in connection with any claim, demand, action,
or proceeding brought by a third party (each, a “Claim”) arising from [*];
provided however, that CymaBay will have no obligation of indemnity hereunder
with respect to a Claim to the extent that such Claim arises from [*].

9.2 CRO Indemnity. CRO will indemnify, defend, and hold harmless CymaBay and its
employees, Affiliates, directors, officers, and agents (collectively, the
“CymaBay Indemnitees”) from and against any and all Losses incurred in
connection with any Claim arising from [*] provided, however, that CRO will have
no obligation of indemnity hereunder with respect to any Claim to the extent
that such Claim arises from [*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

13



--------------------------------------------------------------------------------

9.3 Indemnification Procedure. Each party’s agreement to indemnify, defend, and
hold harmless the other party and its respective indemnitees is conditioned upon
the indemnified party: (a) providing written notice to the indemnifying party of
any claim, demand, or action arising out of the indemnified activities within
[*] after the indemnified party has knowledge of such claim, demand, or action;
provided that any failure on the part of an indemnified party to notify the
indemnifying party of receipt of notice of a claim will relieve the notified
party of its obligation to indemnify the notifying party for such claim under
this Agreement only to the extent that the notified party has been prejudiced by
the lack of timely and adequate notice; (b) permitting the indemnifying party to
assume full responsibility and authority to investigate, prepare for, settle,
and defend against any such claim, demand, or action; (c) assisting the
indemnifying party, at the indemnifying party’s reasonable expense, in the
investigation of, preparation for and defense of any such claim, demand, or
action; and (d) not compromising or settling such claim, demand, or action
without the indemnifying party’s written consent.

9.4 Insurance. For the duration of this Agreement and for a period of [*]
following the termination or expiration of all Statements of Work [*] Insurance
should be placed with carriers with an A.M. Best ratings of at least “A, VIII”
and will have an effective date retroactive to the date any Services are
performed and will be maintained for a commercially reasonable period of time
after termination or completion of the applicable Statement of Work. Upon
request, each party will provide the other party with a certificate of insurance
evidencing such coverage. Each party will provide the other party with written
notice of cancellation or of a material adverse change in the policy or policies
of insurance required pursuant to this Section 9.4 promptly after such party
becomes aware of such cancellation or material adverse change. CRO also agrees
that it will maintain, at its own expense, workers’ compensation insurance in
the amount required by the laws of the state in which CRO’s employees are
located.

9.5 Limitation of Liability. IN NO EVENT WILL EITHER PARTY BE ENTITLED TO, NOR
SHALL EITHER PARTY BE RESPONSIBLE FOR, IN CONTRACT OR IN TORT, ANY INCIDENTAL,
INDIRECT, SPECIAL OR CONSEQUENTIAL LOSSES OR DAMAGES (INCLUDING LOST PROFITS)
ARISING IN CONNECTION WITH A PARTY’S DEFAULT OR BREACH OF ITS OBLIGATIONS UNDER
THIS AGREEMENT. [*]. However, the foregoing exclusions of damages recoverable
and limitation of liability in this Section 9.5 will not [*]

10. Record Storage; Audits and Regulatory Inspections.

10.1 Record Maintenance During Project. During the term of this Agreement, CRO
will maintain all materials and all other data obtained or generated by CRO in
the course of providing the Services hereunder, including all computerized
records and files (collectively, “Records”) as required by the applicable
Protocol, this Agreement and all applicable laws and regulations. CRO will
cooperate with, in accordance with Section 10.4 below, any reasonable audit by
CymaBay and make available to CymaBay for examination and duplication, during
[*], all Records. All Records will be CymaBay Confidential Information. CRO will
maintain all Records, including all computerized records and files, in a secure
area reasonably protected from fire and theft. It will also take all reasonable
steps to ensure that any clinical trial subject identifying or protected health
information contained in the Records is secure and that no unauthorized
individuals or entities are able to gain access to such information while under
CRO’s custody or control.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

14



--------------------------------------------------------------------------------

10.2 Record Maintenance After Expiration or Termination. Upon the expiration or
termination of this Agreement, all Records will be returned by CRO to CymaBay
except as required by applicable law. The Records will be delivered to the
location designated by CymaBay at CymaBay’s expense. In no event will CRO
dispose of Records without first giving CymaBay [*] prior written notice of its
intent to dispose of the Records and, if CymaBay so requests, CRO will transfer
such Records to CymaBay at CymaBay’s expense. CRO will be entitled at its sole
expense to retain copies of the Records reasonably necessary for regulatory
purposes or to demonstrate the satisfaction of its obligations hereunder, all
subject to the confidentiality obligations set forth in Section 5.

10.3 Regulatory Inspections. Upon request by any properly authorized
representative of any Regulatory Authority of appropriate jurisdiction to have
access to or verify any record, report, documentation or data relating to a
Project, Services, a Statement of Work, or otherwise directly relating to
CymaBay in the possession, custody or control of CRO, CRO will promptly notify
CymaBay and will arrange access by such Regulatory Authority to CRO to the
extent legally required for the purposes of verifying and/or copying any record,
report, documentation or data pertaining to the a Study or Statement of Work.
Upon notification of an impending inspection by the FDA or any other Regulatory
Authority at CRO’s premises, CRO will promptly notify CymaBay by telephone and
will follow up with written notification of such inspection. Unless prohibited
by the applicable Regulatory Authority, CymaBay will have the right, but not the
obligation, to be present at any such inspection and to review and comment on
any responses required. CRO will provide CymaBay with daily updates and
summaries of such inspection as they pertain to CymaBay. CRO will promptly take
steps necessary to correct any deficiencies noted by a Regulatory Authority
during an inspection at no cost to CymaBay, if such deficiencies are the result
of CRO’s performance.

10.4 Audits. CymaBay and/or its designee, who [*], will have the right, at
reasonable times during CRO’s normal business hours, upon reasonable prior
written notice to CRO of at least [*], to examine CRO’s standard operating
procedures, CRO’s facilities where Services are performed, and Records to
confirm that the Services are being performed in accordance with this Agreement,
the relevant Statements of Work, the relevant Protocol, ICH-GCP, and applicable
laws and regulations. [*] CRO will provide reasonable assistance, including
making available members of its staff, to facilitate such and audits. CRO will
promptly take all steps necessary to correct any deficiencies noted by CymaBay
during an audit at no additional cost to CymaBay.

11. Miscellaneous.

11.1 Independent Contractor Relationship. The parties hereto are independent
contractors, and nothing contained in this Agreement is intended, and will not
be construed, to place the parties in the relationship of partners, principal
and agent, employer/employee or joint venturer. Neither party will have any
right, power or authority to bind or obligate the other, nor will either hold
itself out as having such right, power or authority.

11.2 Use of Name. Except as required by valid order of a court or other
governmental body having competent jurisdiction, or by applicable law, neither
party will use the name or trademark of the other party in any advertising,
sales promotional material, including its website, or press release without the
prior written consent of the other party. Notwithstanding the

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

15



--------------------------------------------------------------------------------

foregoing, either party may use the name of the other party without such party’s
prior written consent to the extent necessary for (a) filings with regulatory or
governmental agencies including, without limitation, the U.S. Securities &
Exchange Commission or the FDA, (b) filing, prosecuting, or maintaining patent
applications or patents relating to an Invention assigned to such party pursuant
to the provisions of Section 6, (c) in connection with litigation, or
(d) performing its obligations or exercising its rights under this Agreement.

11.3 Force Majeure. If either party will be delayed or hindered in or prevented
from the performance of any act required hereunder by reason of strike,
lockouts, labor troubles, restrictive governmental or judicial orders or
decrees, riots, insurrection, war, acts of God, inclement weather or other
reason or cause reasonably beyond such party’s control (each a “Force Majeure”),
then performance of such act will be excused for the period of such Force
Majeure. Any timelines affected by a Force Majeure will be extended for a period
equal to that of the Force Majeure. The party incurring the Force Majeure will
provide notice to the other of the commencement and termination of the Force
Majeure, and will take reasonable, diligent efforts to remove the condition
constituting such Force Majeure or to avoid its affects so as to resume
performance as soon as practicable.

11.4 Notices. Any consent, notice, or report required or permitted to be given
or made under this Agreement by one of the parties to the other (other than an
invoice or Monthly Report covered by Section 2) will be in writing and will be
delivered as follows, with notice deemed given as indicated: (a) by personal
delivery, when delivered personally; (b) by overnight courier, upon written
verification of receipt; or (c) by certified or registered mail, return receipt
requested, upon verification of receipt. Such consent, notice, or report will be
addressed to such other party at its address indicated below, or to such other
address as the addressee will have last furnished in writing to the addressor in
accordance with the requirements of this Section 11.4, and will be effective
upon receipt by the addressee.

If to CymaBay:

For Communications:

[*]

CymaBay Therapeutics, Inc.

7999 Gateway Blvd., Ste. 130

Newark, CA 94560

Phone: [*]

[*]

For Accounts Payable:

Accounts Payable

7999 Gateway Blvd., Ste. 130

Newark, CA 94560

Phone: [*]

[*]

If to CRO:

Pharmaceutical Research Associates, Inc.

[*]

4130 ParkLake Avenue, Suite 400

Raleigh, NC 27612

Phone: (919) 786-8200

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

16



--------------------------------------------------------------------------------

11.5 Severance. If any provision of this Agreement is found by a proper
authority to be unenforceable, that provision will be severed and the remainder
of this Agreement will continue in full force and effect. However, the parties
hereto will renegotiate this Agreement in good faith to replace any
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the parties when entering this Agreement may be
realized.

11.6 Waiver. Any delay in enforcing a party’s rights under this Agreement or any
waiver as to a particular default or other matter will not constitute a waiver
of such party’s rights to the future enforcement of its rights under this
Agreement unless such party provides an express written and signed waiver as to
a particular matter for a particular period of time.

11.7 Amendments. No amendment, change or modification to this Agreement or any
Statements of Work will be effective unless in writing and executed by the
parties hereto.

11.8 Assignment and Subcontracting; use of Affiliates.

 

  (a) This Agreement and all Statements of Work may not be assigned either party
without other Party’s prior written consent, which consent will not be
unreasonably withheld; provided, however, that either Party may assign this
Agreement without consent to a successor in interest to substantially all of the
business of that Party to which the subject matter of this Agreement relates,
whether by way of merger, acquisition, reorganization, spin-out or, in the case,
of CymaBay, the grant of exclusive license rights in a product for which
clinical development services are conducted by CRO under this Agreement, upon
delivery to the other Party of notice of such assignment. Any attempted
assignment that does not comply with the requirements of this Section 11.8(a)
will be null and void.

 

  (b) [*]

 

  (c) The parties agree that any Affiliate of CRO may directly enter into a
Statement of Work under this Agreement. Upon execution of a Statement of Work by
an Affiliate of CRO, the Statement of Work will be incorporated into this
Agreement by this reference, and the Statement of Work and this Agreement [*]

11.9 Governing Law. Resolution of all disputes arising out of or related to this
Agreement or the performance, enforcement, breach, or termination of this
Agreement and any remedies relating thereto, will be governed by and construed
under the substantive laws of the State of New York without giving effect to any
choice of law principles that would require the application of the laws of a
different jurisdiction.

11.10 Construction; Headings. No provision of this Agreement will be interpreted
against any party because that party or its legal counsel drafted the provision.
The titles and headings of the Sections of this Agreement are for convenience
only and are not intended to confer a separate legal obligation under the
Agreement.

11.11 Counterparts and Facsimile Signatures. This Agreement, and any subsequent
amendment(s), may be executed in counterparts and the counterparts, together,
will constitute a single agreement. A facsimile transmission of this signed
Agreement or a Statement of Work bearing a signature on behalf of a party will
be legal and binding on such party.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

17



--------------------------------------------------------------------------------

11.12 Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes, as of the Effective Date, all prior negotiations,
representations or agreements, either written or oral, with respect to the
subject matter hereof.

11.13 Foreign Corrupt Practices Act Compliance. CRO represents that it has
knowledge and understanding of the requirements of the Foreign Corrupt Practices
Act of 1977, as amended. CRO hereby represents and warrants that neither it nor
any of its Affiliates or personnel performing any Services will make any
payments or gifts to foreign governments or related persons for the purpose of
obtaining or retaining business for or with, or directing business to, any
person in connection with the performance of Services. Accordingly, CRO agrees
that no portion of monies paid or payable in connection with this Agreement, nor
any other item of value, will, directly or indirectly, be paid, received,
transferred, loaned, offered, promised or furnished to, or for the use of, any
officer or employee of any foreign government department, agency,
instrumentality or corporation thereof, or any political party or any official
of such party or candidate for office, or any person acting for or on behalf of
any of the foregoing, for the purpose of (a) inducing the recipient to misuse
his or her official position to direct business wrongfully to CymaBay, CRO, or
any other person, (b) influencing any act or decision of an official in his or
her official capacity, including to obtain approvals for the conduct of
CymaBay’s clinical studies, (c) inducing an official to do or omit to do any act
in violation of his or her lawful duty, (d) obtaining any improper advantage, or
(e) inducing a foreign official to use his or her influence improperly to affect
or influence any act or decision.

11.14 Fraud. CRO will promptly notify CymaBay in writing if it obtains
information that any person has, or may have, engaged in the falsification of
data (i.e., creating, altering, recording or omitting data in such a way that
the data do not represent what actually occurred) in reporting the results of,
or in the course of performing, recording, supervising or reviewing, a Project
conducted under a Statement of Work.

11.15 Dispute Resolution. In the event a dispute relating to this Agreement or
any Statement of Work arises between the Parties, the Parties will use all
reasonable efforts to resolve the dispute through direct discussions [*]. The
senior management of each Party is committed to respond to any such dispute.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto by their duly authorized officers as of the Effective Date.

 

CYMABAY THERAPEUTICS, INC.     PHARMACEUTICAL RESEARCH ASSOCIATES, INC. By:  

    /s/ Sujal Shah

    By:  

    /s/ Michael Wolfgang

Name:  

    Sujal Shah

    Name:  

    Michael Wolfgang

Title:  

    CFO

    Title:  

    Vice President of Fiance

Date:  

    9-2-15

    Date:  

    9/3/2015

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

18



--------------------------------------------------------------------------------

Statement of Work Number 1

Protocol #: CB8025-21428

PRA Project ID: CMY8025X-MBX825

This Statement of Work Number 1 (the “Statement of Work”) is made and entered
into on July 14, 2015, (the “Effective Date”), by and between CymaBay
Therapeutics, Inc., a Delaware corporation, with its principal place of business
at 7999 Gateway Blvd., Ste. 130, Newark, CA 94560 (hereinafter referred to as
“CymaBay” or “Sponsor”) and Pharmaceutical Research Associates, Inc., a
corporation of the Commonwealth of Virginia, together with its affiliates, with
offices at 4130 ParkLake Avenue, Suite 400, Raleigh, NC 27612 (hereinafter
referred to as “PRA”).

WITNESSETH

WHEREAS, CymaBay and PRA have entered into that certain Master Services
Agreement dated the 2nd day of September, 2015 (hereinafter referred to as the
“Master Agreement”); and

WHEREAS, pursuant to the Master Agreement, PRA has agreed to perform certain
Services in accordance with Statements of Work from time to time entered into by
the Parties, as more fully provided in Section 1.2 of the Master Agreement, and
Sponsor and PRA now desire to enter into such a Statement of Work.

WHEREAS, PRA and Sponsor desire that PRA provide certain Services with respect
to a Phase 2 study of CymaBay’s proprietary drug referred to as MBX-8025 (“Study
Drug”) as set out in Protocol CB8025-21428 currently titled: “A 12-week,
double-blind, randomized, placebo-controlled, Phase 2 study to evaluate the
effects of two doses of MBX-8025 in subjects with Primary Biliary Cirrhosis
(PBC) and inadequate response to UrsoDeoxyCholic Acid (UDCA)” (the “Study”),
which is incorporated herein by reference.

WHEREAS, PRA and Sponsor have entered into a Letter of Intent dated the 14th day
of July, 2015, (the “LOI”), for performance of certain initial services with
respect to the Study. This Statement of Work now supersedes the LOI unless
stated otherwise herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereby agree as follows:

1. Unless otherwise defined herein, initially capitalized terms used in this
Statement of Work will have the meaning ascribed to such terms in the Master
Agreement.

2. Project Specifications. PRA will perform Services described in the Project
Specifications, attached hereto as Appendix A, in accordance with the Project
Schedule, attached hereto as Appendix B and any other documents attached to this
Statement of

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 1



--------------------------------------------------------------------------------

Work (“Services”). The regulatory obligations of CymaBay that are transferred to
PRA in connection with the Study, as required by 21 C.F.R. § 312.52, are set
forth in the Transfer of Sponsor’s Regulatory Obligations, attached hereto as
Appendix F.

2. Compensation. For performance of these Services, Sponsor will pay to PRA the
amounts described in the Budget for Services and Pass-Through Costs set forth in
Appendix C, which amounts will be payable pursuant to the Payment Schedule set
forth in Appendix D.

3. Term and Termination. The term of this Statement of Work will commence upon
the Effective Date above and will continue until completion of the Services
described in Appendix A, provided, however, that either party may terminate this
Statement of Work as permitted in and in accordance with Section 3, Term and
Termination, of the Master Agreement.

4. Designated Contact Persons and Key Personnel. The PRA Project Manager and Key
Personnel who will oversee the Services in accordance with the Master Agreement
are identified in Appendix E, Designated Contact Persons and Key Personnel.

5. Incorporation by Reference; Conflict. The provisions of the Master Agreement
are hereby expressly incorporated by reference into and made a part of this
Statement of Work. In the event of a conflict between the terms and conditions
of this Statement of Work and those of the Master Agreement, the terms of the
Master Agreement will take precedence and control.

IN WITNESS WHEREOF, the parties have hereunto signed this Statement of Work
effective as of the Effective Date.

 

Pharmaceutical Research Associates, Inc.      CymaBay Therapeutics, Inc.

  /s/ Michael Wolfgang

    

  /s/ Sujal Shah

Name      Name

Vice President of Finance

    

CFO

Title      Title

10/05/2015

    

10-5-15

Date      Date

List of Appendices

Appendix A:     Project Specifications

Appendix B:     Project Schedule

Appendix C:     Budget for Services and Pass-Through Budget

Appendix D:     Payment Schedule

Appendix E:     Designated Contact Persons and Key Personnel Designation

Appendix F:     Transfer of Sponsor’s Regulatory Obligations

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 2



--------------------------------------------------------------------------------

Appendix A

Project Specifications

[*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 3



--------------------------------------------------------------------------------

Appendix B

Project Schedule

[*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 4



--------------------------------------------------------------------------------

Appendix C

Budget for Services and Pass-Through Costs Budget

[*]

Total Services & Expenses

The total estimated budget is $6,229,000.73, [*].

[*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 5



--------------------------------------------------------------------------------

Appendix D

Payment Schedule

Services Direct Fees:

[*]

Pass-Through Costs (excluding Investigator Grants):

[*]

Investigator Grants:

[*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 6



--------------------------------------------------------------------------------

Appendix E

Designated Contact Persons and Key Personnel

PRA:

[*]

CYMABAY:

[*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 7



--------------------------------------------------------------------------------

Appendix F

Transfer of Sponsor’s Regulatory Obligations

[*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 8